Citation Nr: 1412158	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-35 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a psychiatric disorder, other than memory loss, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Kimberly Boldt, Attorney


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Although the April 2013 Form 8 Certification did not include the issue of entitlement to service connection for a psychiatric disorder to include depression and PTSD, the Board nonetheless has jurisdiction over this issue, as the Veteran timely perfected an appeal.  See 38 C.F.R. § 19.35 ("Following receipt of a timely Substantive Appeal, the agency of original jurisdiction will certify the case to the Board of Veterans' Appeals... The certification is used for administrative purposes and does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue.")  

While the RO granted service connection for memory loss in April 2012, it did not address depression or PTSD.  The Board retains jurisdiction over the psychiatric disorder, and has accordingly recharacterized this claim as styled on the title page of the remand.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In August 2010, the RO sent the Veteran a letter requesting clarification as to whether he desired a Board hearing.  In November 2010, the Veteran indicated that he wanted a Board hearing.  In February 2011, he further clarified that he wanted a Board hearing at a local VA office.  As the Veteran has not yet been afforded a Board hearing, such must be accomplished before the claims can be adjudicated. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the appropriate Regional Office.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



